Ww
Case 1:19-cv-21971-RNS Document 1-2 Entered on FLSD Docket 05/15/2019 Page 1 oF 35 hel
Filing # 87391339 E-Filed 04/03/2019 11:13:37 AM

IN THE CIRCUIT COURT OF THE
ELEVENTH JUDICIAL CIRCUIT IN AND
FOR MIAMI-DADE COUNTY, FLORIDA

CASE NO. 2019-009108-CA-01

 

 

ROAD SPACE MEDIA, LLC,
. | ee

Plaintiff, DATE. Y 1 L rIME / / Se fe
v. INITIALS: a iD#F los
MIAMI-DADE COUNTY, FLORIDA,

Defendant.

f
SUMMONS

THE STATE OF FLORIDA:

To Each Sheriff of the State:

™ ms
YOU ARE COMMANDED to serve this summons and a copy of the Complaint in this

  

lawsuit on Defendant: 2
A ot
Miami-Dade County, Florida —_ >
c/o MAYOR CARLOS A. GIMENEZ =
Stephen P. Clark Center S
111 NW Ist Street ~
Miami, FL 33128
Ph: 305-375-5071
The defendant is required to serve written defenses to this Complaint on Plaintiffs’ counsel:
E. ADAM WEBB* BRUCE S$. ROGOW
GA Bar: 743910 TARA A, CAMPION | sie =
WEBB, KLASE & LEMOND, LLC BRUCE S. ROGOW, PA. wa
1900 The Exchange, S.E., Ste. 480 100 N.E. Third Ave. Ste. 1000 = =
Atlanta, GA 30339 Fort Lauderdale, Florida 33301 =~
(770) 444-0773 PH: (954) 767-8909 “soo &
Adam@WebbLLC.com Fax: (954) 764-1530 <-~cc3
brogow@rogowlaw.com3 = VU
*Pro Hac Vice Application tcampion@rogowlaw.cony rt -
to be submitted promptly ro =
Case 1:19-cv-21971-RNS Document 1-2 Entered on FLSD Docket 05/15/2019 Page 2 of 25

within 20 days after service of this summons on that defendant, exclusive of the day of service,
and to file the original of the defenses with the clerk of this court either before service on plaintiffs’
attorney or immediately thereafter. Ifa defendant fails to do so, a default will be entered against

that defendant for the relief demanded in this Complaint.

DATED on _ 4/9/2019 , 2019.

CLERK OF THE CIRCUIT COURT
(SEAL) Harvey Ruvin,

 

 
Case 1:19-cv-21971-RNS Document 1-2 Entered on FLSD Docket 05/15/2019 Page 3 of 25

‘

IN THE CIRCUIT COURT OF THE
ELEVENTH JUDICIAL CIRCUIT IN AND
FOR MIAMI-DADE COUNTY, FLORIDA

 

CASE NO.
ROAD SPACE MEDIA, LLC,
Plaintiff
v.
MIAMI-DADE COUNTY, FLORIDA,
Defendant.

 

COMPLAINT

Plaintiff Road Space Media, LLC files this Complaint against Defendant Miami-Dade
County (“Miami-Dade” or just “the County”), a political subdivision of the State of Florida, and
states as follows:

PARTIES, JURISDICTION, AND VENUE
l. This is an action for declaratory judgment pursuant to Florida Statutes, Chapter 86
’ and damages that exceed $15,000.00, exclusive of interest, attorney’s fees, and costs.

2. Plaintiff Road Space Media, LLC (“Road Space”) is a Florida limited liability
company that specializes in developing and operating signs that are used by businesses,
individuals, churches, charities, and public agencies to post commercial and noncommercial
messages. Road Space’s members have been in the sign business for decades. William Benham
(hereinafter “Mr. Benham”) is an authorized agent of Road Space who handled several aspects of

this project as described below. Mr. Benham has also been in the sign business for decades.
Case 1:19-cv-21971-RNS Document 1-2 Entered on FLSD Docket 05/15/2019 Page 4 of 25

3, Defendant Miami-Dade County is a political subdivision of the State of Florida.
In 2017, the County had a population of over 2.7 million people, making it the most populous
county in Florida and the seventh-most populous county in the United States. It is also Florida’s
third largest county in terms of Iand area, with 1,946 square miles. |

4, This Court has jurisdiction because the properties where the proposed signs are to
be located are ail in Miami-Dade County. All conditions precedent to this cause of action have
been performed, exercised, or otherwise satisfied. Notices required by Fla. R. Civ. P. 1.071(a)}
and (b) have been, or are being, provided to the appropriate recipients.

STATEMENT OF THE CASE AND FACTS

5. The owners of Road Space and Mr. Benham, on behalf of Road Space, have often
visited the unincorporated areas of the County. They have determined that visitors and residents
would benefit from more signage which would help local businesses and organizations notify the
public of important information and events.

6. Business owners, property owners, and County residents were enthusiastic about
the prospect of additional signage. Road Space and Mr. Benham reached agreements to post
new signs on several parcels in the County. The landowners stand to earn substantial income if a
sign is posted on their property.

7. For example, Road Space entered into an agreement with Public Storage, which
authorized Road Space, or anyone acting on its behalf, to apply for any and all permits necessary
for advertising signs on its properties. Road Space also entered into similar agreements with
individual property owners that authorized advertising signs on their parcels.

8. The properties where Road Space is pursuing signs are not residentially zoned and

are adjacent to some of the County’s most heavily trafficked roadways. They are suitable
Case 1:19-cv-21971-RNS Document 1-2 Entered on FLSD Docket 05/15/2019 Page 5 of 25

i ry

properties for the proposed signs. The State of Florida and its Department of Transportation
have adopted numerous laws and regulations of outdoor advertising. The signs proposed by
Road Space are all located on appropriate commercial or industrial parcels pursuant to Florida
law.

9, For months, Road Space and Mr. Benham worked to gather all documentation and
information required by the County Sign Code and application forms to apply for permits for the
proposed signs. Plaintiff made sure that each application was complete pursuant to the County’s
Sign Code and Florida law. On August 9, 2018, Mr. Benham submitted 18 sign permit
application packages to the County on behalf of Road Space.

10... Mr. Benham was informed by the County that he would receive electronic
notifications via e-mail regarding the status of the 18 applications. Over the next few weeks, Mr.
Benham received a series of emails from the County informing him that the review of the
applications that he had submitted was completed. He also viewed the County’s e-permitting
portal to determine what action had been taken by the County,

11. Mr. Benham was able to determine that his applications had been denied.
Although the applications were approved by the Structural and Building departments, they were
denied based on provisions of the Sign Code. Each application was marked “A” for “Approved”
by the “BLDG” and “STRU” departments but “D” for “Disapproved” by the “SIGN”
department.

12,‘ In hopes of gaining a better understanding regarding the reasons why all 18 of the
sign applications were denied and to inquire about the appeal procedure, representatives of Road
Space placed phone calls to Jose L. Borbolla. Mr. Borbolla’s name was shown as the person

who marked “D” for “Disapproved” after performing his review pursuant to the Sign Code.
Case 1:19-cv-21971-RNS Document 1-2 Entered on FLSD Docket 05/15/2019 Page 6 of 25

a 4

13. Road Space’s representatives attempted to contact Mr. Borbolla on both
September 5, 2018 and September 11, 2018 to ask about the denials and inquire about the proper
procedure for an appeal. On each occasion messages were left for Mr. Borbolla but he did not
respond. |

14. Therefore, on September 11, 2019, Road Space’s legal counsel sent an appeal to
Mr. Borbolla, Jack Osterholt (Deputy Mayor and Director of the Department of Regulatory and
Economic Resources), and to the Community Zoning Appeals Board via e-mail and courier. The
appeal challenged the denial of Road Space’s applications pursuant to Section 33-86(e) of the
County’s Sign Code. The basis for the appeal was the same for all of the denials, namely that the
Sign Code was manifestly unconstitutional in several fundamental respects.

15. Road Space explained that it was submitting the appeal in this format because its
research of the Sign Code and other County resources provided no other guidance and efforts to
speak with someone in the Department of Regulatory and Economic Resources regarding the
appeal process had been unsuccessful.

16. Road Space’s appeal also informed the County that if there were any specific
appeal procedures that needed to be followed, forms that need to be submitted, or fees that
needed to be paid in connection with the appeal, to let Road Space’s legal counsel know
immediately so such materials could be provided.

17. On September 12, 2018, Road Space placed follow-up calls to Mr. Borbolla and
Deputy Mayor Osterholt regarding the appeal but was unable to reach either individual. On
September 13, 2018, Mr. Borbolla contacted Road Space’s legal counsel regarding the appeal.
Mr. Borbolla acknowledged receipt of the appeal. He informed Road Space’s legal counsel that

they needed to speak with County official James Byers regarding the appeal.
Case 1:19-cv-21971-RNS Document 1-2 Entered on FLSD Docket 05/15/2019 Page 7 of 25

18. After speaking with Mr. Borbolla, Road Space called Mr. Byers on September 13
to discuss the appeal but was unable to reach him via telephone. A message was left and a
follow-up email was sent to Mr. Byers with a digital copy of the September 11 appeal. Having
not heard back from Mr. Byers by the following week, Road Space again tried to reach Mr.
Byers via telephone on September 18 but was unsuccessful. On September 26, 2018, Road

- Space’s legal counsel was finally able to speak with Mr. Byers regarding the appeal.

19. Mr. Byers had little substantive information to provide and instead informed Road
Space that County official Nathan Kogon would be contacting them regarding the appeal. After
two additional weeks went by without hearing anything from Mr. Kogon or the County, Road
Space’s legal counsel left a message with Mr. Kogon’s office on October 11, 2018. The
following day, the County finally contacted Road Space by leaving a voicemail message that
acknowledged the appeal and stated that the County would be “providing written correspondence
on the appeal application and process.”

20. Eventually, on October 29, 2018, Road Space’s counsel received a letter from Mr.
Kogon which stated that Road Space needed to complete an “Appeal of Administrative
Decision” form for each sign site and that each application must be executed by the property
owner of record. This requirement might have made sense if a variance was being sought as to
each sign or if the basis for appeal was different as to each proposed sign but Plaintiff's appeal is

1

the same for all of the signs.’ Plaintiff merely points out that Miami-Dade’s Sign Code is

patently unconstitutional and unenforceable in the same manner as to all of the signs.

 

Variances are not available to Road Space under the Sign Code. E.g., Sign Code, §§ 33-
96, 33-121,15.
Case 1:19-cv-21971-RNS Document 1-2 Entered on FLSD Docket 05/15/2019 Page 8 of 25

i ‘

21. Even though Road Space had already provided the County with written
authorization from the property owners that empowered Road Space to take all necessary steps to
obtain permits for the signs, and the County’s new requirements were not supported by any code
provision, Road Space decided to comply with the requirements contained in Mr. Kogon’s letter.

22. Road Space worked with its landowners to gather the information requested by |
the “Appeal of Administrative Decision” form and to obtain an executed affidavit from each
landowner. Road Space delivered 18 completed packets via courier on February 4, 2019. Mr.
Kogon’s letter did not indicate that any appeal fee was required, but the appeal form indicated
that the appeal fee was $1,100.81, so Road Space submitted a check for $1,100.81. The County
refused to accept this check.

23. On February 6, 2019, Road Space’s legal counsel received a voicemail message
from Ronald Connally regarding the appeal documents. Mr. Connally stated that an appeal fee
was required for each sign and that the County needed originals of all documents. Road Space
returned Mr. Connally’s call and left a message but Mr. Connally never returned the call.

24. Subsequently, on February 22, 2019, Mr. Connally sent Road Space an email
claiming that the appeal could not be accepted for the following additional reasons beyond those
provided in his voicemail from February 6:

e The signature on the application affidavit does not match
the name of the applicant.

e Each application affidavit must be signed by the aggrieved
party, not by a representative on behalf of the aggrieved
party.

¢ Each appeal application must provide information for the
specific location of each sign being appealed.

e Each appeal application must include the legal description
for each subject property.
Case 1:19-cv-21971-RNS Document 1-2 Entered on FLSD Docket 05/15/2019 Page 9 of 25

4 4

* No power of attorney is provided authorizing the Regional
Leasing Manager to execute the ownership affidavit on
behalf of the owner. ,

e The letter referenced in the application forms provides no
detail as to each individual permit at issue or any
explanation as to why the denial of each permit was in
error.

25. Mr. Connally also demanded an initial appeal fee of $23,107.32 ($1283.74 for

each sign) and stated that additional amounts would be owed as follows:

In addition, the Zoning Code requires mailed notices to be sent on
appeal applications to a specific distance radius from the address of
the subject appeal application. The number of notices mailed are
determined by the number of property owners located within the
specific radius. An invoice will be sent to the applicant’s
representative and must be paid prior to the appeal being scheduled
before a local community zoning appeals board.

26. The reasons provided by Mr. Connally as to why Road Space’s appeal
purportedly could not be accepted are not based on the Sign Code. For example, the Sign Code
and appeal form do not say that the application must be signed by the aggrieved party as opposed
to an authorized representative or attorney. Mr. Kogon’s October 19, 2018 letter did not say that
the application could not be signed by an attorney. This is merely a pretext to delay or reject the
appeal.

27. Similarly, even though the Sign Code and appeal form do not say that originals
must be submitted, and Mr. Kogon’s October 19, 2018 letter did not say so, this requirement was
created so the appeal can be delayed or rejected.

28. As to some of the new requirements, the County refused to acknowledge that
Plaintiff had provided the information. For example, each form provided the specific location of
each sign. Likewise, even though Road Space provided specific detail as to why each denial was

in error, Mr. Connally falsely claimed that this information was not provided. Since the appeal
Case 1:19+cv-21971-RNS Document 1-2° Entered on FLSD Docket 05/15/2019 Page 10 of 25

was filed in September, the basis for the appeal (the fact that the Sign Code is unconstitutional in
several fundamental respects) has been obvious. Once again, the County’s new appeal
requirements were concocted merely to reject or delay the appeal.

29, Finally, the County requested an appeal fee of $23,107.32 plus unknown
administrative costs for sending notice of the appeal (to be billed separately at a later date). This
fee, and the unknown amount of later fees, are patently unconstitutional and designed solely to
thwart sign-related appeals.

30. The handling of Road Space’s request for an appeal is entirely inconsistent with
the County’s own requirements as set out in the duly adopted code.

31. According to Section 33-86(e), Road Space’s appeal was required to be heard “at
the next regular meeting of such board after notice pursuant to the requirements of Section 33-
310(c) of this code.” Therefore, Road Space’s appeal should have been heard in October of
2018, yet it is now March of 2019 and the County continues to impose new requirements.
Discovery will show that no sign applicant has ever met all of the purported appeal requirements.

32. Such appeal procedures are manifestly unconstitutional and cannot be utilized to
deny Road Space its opportunity to pursue legal remedies regarding the County’s denial of its
sign applications. Rather than continue to subject itself to this manifestly discretionary and
unconstitutional appeal process before the County, Road Space turns to this Court for relief.

33. Beyond the unconstitutional appeal process utilized by the County, Miami-Dade
also employs unconstitutional restrictions on signs. The County relied upon its unconstitutional
Sign Code to deny Road Space’s 18 sign applications.

34, The Sign Code begins with a list of definitions that define various “sign types”

that are regulated in the County. See Sign Code, § 33-84 (defining terms). These “sign types”
Case 1:19-cv-21971-RNS Document 1-2° Entered on FLSD Docket 05/15/2019 Page 11 of 25

are defined, in large part, based on the content of the message that will appear on the sign. For
example, the Sign Code defines a “Class B (point of sale sign)” as “[a]ny sign advertising or
designating the use, occupant of the premises, or merchandise and products sold on the premises,
shall be deemed to be a point of sale sign (class B) and shall be located on the same premises
whereon such is situated or the products sold.” See Sign Code, § 33-84(g). Thus, to determine
whether a sign i8 a point of sale sign, the County must know the content.
35. Asa further example, “Class C (commercial advertising sign)” is defined as:
Any sign which is used for any purpose other than that of
advertising to the public the legal or exact firm name of business or
other activity carried on the premises, or for advertising any
service or product or products actually and actively being offered
for sale on the premises, or which is designed and displayed solely
to offer for sale or rent the premises, or to advertise construction
being done, or proposed to be done, on the premises, or to
advertise special events, shall constitute a class C sign. ,
id. at § 33-84(h). Thus, to determine whether a sign is a commercial advertising sign, the
County must know the content of the sign.
36. “Class A (temporary signs)” are defined as:
Any sign(s) to be erected on a temporary basis, such as signs
advertising the sale or rental of the premises on which located;
signs advertising a subdivision of property; signs advertising
construction actually being done on the premises on which the sign
is located; signs advertising future construction to be done on the
premises on which located, and special events, such as carnivals,
concerts, public meetings, sporting events, political campaigns or
events of a similar nature.
id. at § 33-84(f). Once again, the County must know the content of the sign.
37. A directional sign is defined as a “sign which guides or directs the public and

contains no advertising. The name of the facility (such as store name), which the sign is giving

direction to, may be included when specified conditions in the ordinance are complied with.” Jd.
Case 1:19+cv-21971-RNS Document 1-2° Entered on FLSD Docket 05/15/2019 Page 12 of 25

a a

at § 33-84(k). Thus, to determine whether a sign is directional, the County must know the
content.

38. There are numerous other examples. These content-based definitions infect
nearly every aspect of Miami-Dade’s sign regulatory system. Such content control by
government offictals violates free speech protections, but Miami-Dade County has chosen to
defy clear decisions of the United States Supreme Court and Florida Supreme Court. The Sign
Code specifically requires sign applicants to “fully advise and acquaint the issuing department
with .. . the advertisement to be carried.” See Sign Code, § 33-86(a). Based on such content,
the sign is regulated in a certain manner, banned entirely, or exempted from permitting
altogether.

39. The content-based definitions are not Miami-Dade’s only means on content
control. The code bans specific content. For example, Section 33-87(2) provides:

Advertising conflicting with zoning rules. No sign shall be erected

or used to advertise any use or matter which would conflict with

the regulations for the district in which it is located or be in

conflict with the use permitted under the certificate of use or

occupancy for the property.
This content restriction bans all of Road Space’s proposed signs. To illustrate, Plaintiff's signs
on Public Storage property would not advertise storage facilities and thus the messages would
“be in conflict with the use permitted” on the parcel.

40. Plaintiff's signs would also be banned because the Sign Code bans all sign types
that are not specifically allowed. Sign Code, § 33-85 (“Only those signs that are specially
authorized by this sign code shall be permitted. Those that are not listed or authorized shall be

deemed prohibited”). Thus, the County has gotten free speech regulation entirely backwards, by

banning all signs by default and allowing a few favored signs. Because the content of Road

10
Case 1:19+cv-21971-RNS Document 1-2° Entered on FLSD Docket 05/15/2019 Page 13 of 25

4 ‘

Space’s proposed signs does not fit into any of Miami-Dade’s categories, the default ban would
apply.

41. Section 33-94 exempts 17 different types of signs from even needing a permit.

' All these exemptions are based on content. For example, “traffic signs, provisional warnings
and signs indicating danger” are exempt. Jd. at § 33-94(b). “Flags and imsignia of any
government” are too. Jd. at § 33-94(f. The County has freed itself from regulation by
exempting “[I]egal notices, identification, information, or directional signs erected by or on
behalf of governmental bodies.” Jd. at § 33-94(g). Since “information sign” is not defined, the
County is truly free to install any sign — of any size, height, and location — that it chooses. Signs
with content about “holidays” and “grand openings” are exempt. Jd. at § 33-94(j), (1). If Road
Space’s proposed signs were deemed to fall into any of these exemptions, they would not even
need a permit. |

42. Miami-Dade also prohibits several categories of signs based on their messages.
For example, any sign with “lewd or lascivious matter” is banned. Jd. at § 33-95(b). Of
course, what is lewd is simply in the eye of the beholder. A swimsuit ad showing a bikini-clad
woman is lewd to many Muslim or Amish viewers. A sign showing same-sex couples kissing is
lewd to many conservative followers of several religions. Plaintiff's proposed signs would
show messages that some County officials would consider “lewd or lascivious.”

43. Several fundamental sign types are banned for Plaintiff but not for other favored
groups. “Pennants, banners, streamers, and . . . advertising devices are prohibited except for
national flags, flags of bona fide civic, charitable, fraternal and welfare organizations.” Jd. at §
33-95(f). Road Space’s proposed signs would arguably fall under this provision and be subject

to this ban, in addition to the other prohibitions described above and below. ~

11
Case 1:19-cv-24971-RNS Document 1-2’ Entered on FLSD Docket 05/15/2019 Page 14 of 25

1 +

44, The Sign Code also relies upon content-based “sign type” definitions when
determining what illumination, size, and height are allowed in particular zoning districts. Jd. at
§§ 33-98 to -111. For example, in Section 33-99, five content-based sign types are regulated,
such as “future construction signs” and “special events signs [which] include carnivals,
concerts, public meetings, sports events, political campaigns, and other uses of a similar
nature.” These signs are regulated solely based on the message that will appear on the sign.
These ads are favored over signs with certain content and treated less favorably than other
messages.

45, The same is true in Sections 33-100 through 33-111. In each instance, based on
the content to be depicted on the sign, the regulations are established. Some content is more
favored than others. Notably, signs of the same size and height as Road Space’s proposed signs
are allowed. Indeed, signs massively larger and taller are allowed at the discretion of officials.

46. The County’s permitting process fails to consider signs as a medium of speech
activity. Despite clear and binding legal precedent, Miami-Dade continues to micromanage what
its citizens, businesses, and organizations can say on signs. There has been no effort to make the
regulations content-neutral.

47. | The County has also refused to follow constitutional norms as to sign permitting.
As described above, those who want to post a sign must first request a permit. County officials
are permitted to approve or deny signs based purely on their own discretion, Based on how they
define a sign, or how they choose to interpret an exemption or ban, permits may be issued or
rejected. The default position under the Sign Code is that all signs are presumptively banned.
Id. at § 33-85 (Only those signs that are specially authorized by this sign code shall be

permitted. Those that are not listed or authorized shall be deemed prohibited.”),

12
Case 1:19-cv-21971-RNS Document 1-2’ Entered on FLSD Docket 05/15/2019 Page 15 of 25

é

48. As shown by Plaintifi’s experience, signs can also be delayed if a County official
does not favor an applicant, At first glance the County appears to have a 30-day deadline to
approve or deny an application. Jd. at § 33-86(e). However, this deadline is illusory because, if
the County fails to act within 30 days, the application is deemed automatically denied, and then
the burden shifts to the applicant to appeal. /d, As has been shown through the treatment of
Plaintiff, there is no real time limit on the appeal process and it too is wholly discretionary.

REQUESTS FOR RELIEF
COUNT I
THE COUNTY’S PERMITTING AND APPEAL MECHANISMS
ARE UNCONSTITUTIONAL

49, Plaintiff incorporates by reference the allegations contained in Paragraphs 1-48
above as if restated herein.

50. Established precedent dictates that a permitting scheme “that fails to set
reasonable time limits on the decisionmaker creates the risk of indefinitely suppressing
permissible speech,” and therefore will not be tolerated. Café Erotica of Fla., Inc. v. St. Johns
County, 360 F.3d 1274, 1283 (11th Cir. 2004) (citing FW/PBS, Inc. v. City of Dallas, 493 U.S.

215, 227 (1990)). To satisfy this requirement, an ordinance should contain at least these two
safeguards: (1) officials must be required to make prompt decisions; and (2) prompt judicial
review must be available. Café Erotica, 360 F.3d at 1283.

51. Miami-Dade officials are not required to make prompt decisions because, if the
County fails to act within 30 days, applications are automatically denied. The County has
turned the First Amendment on its head by making the default result of governmental inaction

the denial of speech activity. This failure to include a meaningful time limit is unconstitutional.

13
Case 1:19-cv-24971-RNS Document 1-2° Entered on FLSD Docket 05/15/2019 Page 16 of 25

t i

52. Second, the Sign Code also fails to ensure prompt judicial review. Plaintiff
appealed the denial of its sign applications on September 11, 2018 and still has not been given a
hearing date. For six months, Road Space diligently pursued an appeal, only to be rebuffed by
the County based on ever-changing and discretionary criteria, lack of action, and
unconstitutional fees.

53. The County’s failure to ensure prompt review is unconstitutional. Whenever
Miami-Dade officials do not favor a sign applicant or their messages, all they have to do is deny
the permit or not respond, which results in an automatic denial. Then the denied applicant will
find their appeal is subject to an endless series of changing requirements, including fees far
higher than could ever be justified. Indeed, upon information and belief, no sign applicant has
ever run the gauntlet of requirements that has been set up to stymie Road Space.

54. Plaintiff challenges the manifestly unconstitutional appeal process rather than
subject itself to further whims of County officials. E.g., CAMP Legal Def: Fund, Inc. v. City of
Atlanta, 451 F.3d 1257, 1274-77 (11th Cir. 2006).

55. Pursuant to 42 U.S.C. § 1983 and Florida law, Plaintiff is entitled to
compensation for the damages it has suffered as a result of the unconstitutional Sign Code and
appeal mechanism and, pursuant to 42 U.S.C. § 1988 and Florida law, reimbursement for all
reasonable costs, including attorneys’ fees, of bringing this lawsuit to assert its. and others’
constitutional rights.

COUNT I
THE APPEAL MECHANISM IS OVERLY DISCRETIONARY

56. Plaintiff incorporates by reference the allegations contained in Paragraphs 1-48

above as if restated herein.

14
Case 1:19+cv-21971-RNS Document 1-2° Entered on FLSD Docket 05/15/2019 Page 17 of 25

a i

37. Section 33-86(e) of the Sign Code requires applicants who have been denied a
sign to appeal but the Sign Code contains no deadline by which the appeal process must be
completed. Indeed, Plaintiff appealed over six months ago and has yet to even have a hearing
scheduled. The County’s latest stance is that several discretionary requirements must be met and
over $23,000 must be paid to have the appeal heard. The process has been made up as Plaintiff
moved through it. It might take months or years to navigate to the end. The lack of time limits
is the ultimate discretion. E.g., U.S. v. Frandsen, 212 F.3d 1231, 1239-40 (Lith Cir. 2000) (“the
ordinance’s failure to require a specific deadline for a decision rendered it unconstitutional
because it vested too much discretion in the zoning board as to when a decision would be
made”); Lady J. Lingerie, Inc. v. City of Jacksonville, 176 F.3d 1358, 1363 (11th Cir. 1999),

58. County officials - as evidenced by their handling of Plaintiff's appeal — also
retain discretion to circumvent or alter the requirements of the Sign Code without regard to any
enunciated standards or guidelines. None of the hurdles erected to stymie Road Space are set out
in the Sign Code, they have been concocted pursuant to the whims of County officials. Such
discretion is unconstitutional. See Shuttlesworth v. City of Birmingham, 394 U.S. 147, 150-51
(1969) (“a law subjecting the exercise of First Amendment freedoms to the prior restraint of a
license, without narrow, objective, and definite standards to guide the licensing authority,
is unconstitutional”); Café Erotica, 360 F.3d at 1284.

59. Also, the Sign Code contains absolutely no standards or guidelines that the
Appeals Board is supposed to follow when considering an appeal. Thus, County officials are
granted limitless discretion in deciding whether an appeal will be granted or denied.

60. In addition, pursuant to 42 U.S.C. § 1983 and Florida law, Plaintiff is entitled to

compensation for the damages it has suffered as a result of the unconstitutional appeal

15
Case 1:19+cv-21971-RNS Document 1-2’ Entered on FLSD Docket 05/15/2019 Page 18 of 25
mechanism and, pursuant to 42 U.S.C. § 1988 and Florida law, reimbursement for all reasonable
costs, including attorneys’ fees, of bringing this suit to assert its and others’ constitutional rights.

COUNT III
THE APPEAL FEES ARE UNCONSTITUTIONAL

61. Plaintiff incorporates by reference the allegations contained in Paragraphs 1-48
above as if restated herein.

62. The County’s appeal mechanism is also unconstitutional because the appeal fee
of $23,107.32 ($1,283.74 per sign, even though there is only one appeal) plus other unknown
costs is not tied to Miami-Dade’s actual costs.

63. The fee of $1,283.74 per sign is over and above the unknown amount of
administrative costs for sending notice to neighboring property owners. Such administrative
costs are billed separately to appellants at a later date. The exorbitant appeal fees have the
result of chilling constitutionally protected speech. For example, someone who was denied a
permit for a sign for a church bake sale is unlikely to pay the $1,283.74 required by the County
to appeal such a denial. The same can be said for an infinite number of possible signs, most of
which are not allowed in the County by right, are likely to be denied, and then certainly cannot
be appealed due to the appeal cost far exceeding any reasonable amount.

64. As the Supreme Court established in Cox v. New Hampshire, 312 U.S. 569
(1941), and Murdock v. Pennsylvania, 319 U.S. 105 (1943), government may charge a fee for
speech activity but that fee may be no more than the amount needed to cover administrative
costs. In Miami-Dade, the default is that all signs are banned and, indeed, if officials do not act,
sign applications are automatically denied. Thus, appeals are more critical than under most sign
codes, under which permits are deemed automatically granted after a short time. Where the

default is denial, the appeal is an integral part of the sign permitting process.

16
Case 1:19+cv-21971-RNS Document 1-2’ Entered on FLSD Docket 05/15/2019 Page 19 of 25

4 é

65. It is well established that government may not profit from the imposition of fees
on the exercise of First Amendment rights. Cox, 312 U.S. at 577; Murdock, 319 U.S. at 113-14.
Florida's courts have reaffirmed this rule of law repeatedly. E.g., Fly Fish, Inc. v. City of Cocoa
Beach, 337 F.3d 1301, 1313 (ith Cir. 2003); Sentinel Communications Co. v. Watts, 936 F.2d
1189, 1205 (11th Cir. 1991). In Fly Fish, the Eleventh Circuit noted that when First
Amendment freedoms are made subject to a licensing scheme, only revenue-neutral fees may be
imposed. In addition, it is the government’s burden to demonstrate that its fee is reasonably
related to recoupment of its costs. 337 F.3d at 1314.

66. By imposing a $23,107.32 appeal fee, over and above the administrative costs
incurred by the County, Miami-Dade is simply profiting from the exercise of speech rights. Sign
applicants whose permits are delayed or denied generally do not appeal based on the fees. The
appeal fees imposed by the County are unconstitutional and must be invalidated.

67. Pursuant to 42 U.S.C. § 1983 and Florida law, Plaintiff is entitled to
compensation for the damages it has suffered as a result of the County’s unconstitutional appeal
fee and, pursuant to 42 U.S.C. § 1988 and Florida law, reimbursement for all reasonable costs,
including attorneys’ fees, of bringing this lawsuit to assert its and others’ constitutional rights.

COUNT IV
THE SIGN CODE IS UNCONSTITUTIONAL

68. Plaintiff incorporates by reference the allegations contained in Paragraphs 1-48
above as if restated herein.

69. The County’s rejection of all 18 sign applications based on the Sign Code was
invalid because the code is unconstitutional for at least the following independently-sufficient

reasons:

17
Case 1:19+cv-241971-RNS Document 1-2 Entered on FLSD Docket 05/15/2019 Page 20 of 25

70. The Sign Code Is Content-Based and Fails Strict Scrutiny. In the decision of

Reed v. Town of Gilbert, 135 S. Ct. 2218, 2227 (2015), the Supreme Court held that

“[g]overnment regulation of speech is content-based if a law applies to particular speech because

of the topic discussed or the idea or message expressed.” Jd. at 2227 (citations omitted). The
Court deemed this rule to be “commonsense” and requires a reviewing court to determine
whether a law “‘on its face’ draws distinctions based on the message a speaker conveys.” Jd.

71, The Court reviewed the local sign law at issue and found that categories of signs

33 48

such as “temporary directional signs,” “political signs,” and “ideological signs” were defined and
regulated “entirely on the[ir] communicative content” and were thus content-based and subject to
strict scrutiny. Jd. The Court then devoted several pages of its opinion to rejecting the rationales
of the lower courts for finding that the law was content-neutral. /d. at 2227-31. For instance, the
Court found that the government’s motives in adopting the law are irrelevant if the law regulates
by content on its face. /d. at 2228 (“Innocent motives do not eliminate the danger of censorship
presented by a facially content-based statute, as future government officials may one day wield
such statutes to suppress disfavored speech”). The Court also noted that “a speech regulation
targeted at specific subject matter is content-based even if it does not discriminate among
viewpoints within that subject matter.” Jd. at 2230.

72. The Court then analyzed whether the content-based law could survive strict
scrutiny, “which requires the Government to prove that the restriction furthers a compelling
interest and is narrowly tailored to achieve that interest.” fd. at 2231 (citations omitted). The
Court held that the law could not survive strict scrutiny because, even if the town’s interests in

traffic safety and aesthetics were considered compelling governmental interests, the code was

“hopelessly underinclusive.” Jd, (noting that signs bearing certain messages were “no greater an

18
Case 1:19-cv-21971-RNS Document 1-2° Entered on FLSD Docket 05/15/2019 Page 21 of 25

t ‘

eyesore” than other types of signs, as well as the lack of evidence that signs bearing some
messages are more detrimental to traffic safety than signs conveying favored content).

73. The Sign Code and the invalid sign code at issue in Reed are materially
indistinguishable. The Sign Code also repeatedly classifies and regulates signs based on their
content. Literally dozens of its provisions are manifestly unconstitutional. It cannot survive
strict scrutiny.

74. The Wholesale Exemption for Government Signs Is Unconstitutional. Section
33-94(g) of the County Sign Code wholly exempts Miami-Dade and all government agencies

from all aspects of the Sign Code. The County can use this exemption to post huge signs that
plainly do not meet the Sign Code. These signs can be much taller and larger than the signs
sought by Plaintiff. The content, size, height, and other characteristics of these signs are
unlimited. |

75. Because Section 33-94(g) completely removes government-sponsored signs from
the realm of required compliance with the regulations, the exemption is unconstitutional.
Solantic, LLC v. City of Neptune Beach, 410 F.3d 1250, 1264 (11th Cir. 2005) (exemption from
the substance of the zoning regulation for government signs created an impermissible content-
based distinction). The fact that signs favored by the County are given favored speech rights is,
of course, offensive on numerous levels. Most obviously, such exemptions for favored speech
give government officials 100% discretion over what messages will be seen. This is not
allowed. E.g., City of Lakewood v. Plain Dealer Publ’s Co., 486 U.S. 750, 755-56 (1988)
(striking down law which provided mayor with unfettered discretion to determine whether

newsracks were allowed). Further, the fact that such signs are allowed fatally undermines the

19
Case 1:19+cv-21971-RNS Document 1-2' Entered on FLSD Docket 05/15/2019 Page 22 of 25

+

basis for imposing such restrictions on all others. Because such content-based and discretionary
speech regulations are invalid, the Sign Code is unenforceable.

76. The Sign Code Is Unduly Discretionary. Government discretion in speech
permitting is allowed, if at all, only where constrained by precise and objective standards. E.g.,
Forsyth County v. Nationalist Movement, 505 U.S. 123, 130 (1992) (such a scheme “may not
delegate overly broad licensing discretion to a government official”). A law that “subjects the
exercise of First Amendment freedoms to the prior restraint of a license without narrow,
objective, and definite standards, to guide the licensing authority is unconstitutional.” Café
Erotica, 360 F.3d at 1284-85. Here, the Sign Code grants unlawful discretion to officials in
several obvious respects. First, the code affords officials wholesale discretion to permit signs
bearing favored content. On the flip side, officials can deny any sign based on discretionary
content-based prohibitions.

77. ‘Second, the Sign Code gives the County the power to require compliance with
various amorphous and unwritten requirements. This type of “catch all” provision in speech
permitting schemes has been routinely invalidated. E.g., Lady J. Lingerie, Inc. v. City of
Jacksonville, 176 F.3d 1358, 1362 (11th Cir. 1999); Miami Herald Publ’g Co. v. City of
Hallandale, 734 F.2d 666, 669 (11th Cir. 1984) (holding that requiring compliance with “all
applicable provisions” of the city codes vested officials with unfettered discretion). As shown in
this instance, County officials have used their discretion over sign permitting to stymie Plaintiff.

78. Third, the Sign Code lacks a real time limit on permitting. While the Sign Code
contains a 30-day deadline, this deadline is illusory because if the County fails to act, the
application is deemed automatically denied, and then the burden shifts to the applicant to appeal.

See Sign Code, § 33-86(e). As set out in detail above, the appeal process is potentially endless.

20
Case 1:19+cv-21971-RNS Document 1-2° Entered on FLSD Docket 05/15/2019 Page 23 of 25

4 +

This lack of time limits, when coupled with the content-based nature of the code, renders the
Sign Code unconstitutional. E.g., Solantic, 410 F.3d at 1271.

79. The Sign Code’s Default Ban on Signs Is Not Permitted. Miami-Dade is very
clear that signs are presumptively banned unless expressly allowed in the Sign Code. This is the
opposite of the constitutionally required paradigm. Governments must provide the basis for their
speech restrictions and then restrict only such signs as would undermine legitimate purposes.
Miami-Dade has it backwards.

80. Because the aforementioned aspects of the Sign Code, and several others, are
constitutionally invalid and inseparable from the remainder of the Sign Code, this Court should
declare the Sign Code invalid in its entirety. Because no valid regulation prohibited Plaintiff's
proposed signs, the County should be ordered to allow the signs to be posted.

81. Additionally, pursuant to 42 U.S.C. § 1983, Plaintiff is entitled to compensation
for the damages it has suffered as a result of the County’s enforcement of the unconstitutional
Sign Code and, pursuant to 42 U.S.C. § 1988, reimbursement for all reasonable costs, including
attorneys’ fees, of bringing this lawsuit to assert its and others’ constitutional rights.

WHEREFORE, Plaintisf Road Space Media, LLC prays:

(1) For this Court to declare the County’s appeal procedure and fees
unconstitutional and enjoin its enforcement;

(2) For this Court to declare the County’s Sign Code unconstitutional;

(3) For this Court to order Defendant to permit Plaintiff to erect the proposed
signs;

(4) For an award of actual and consequential damages resulting from the

County’s conduct in enforcing unconstitutional restrictions upon signs;

21
Case 1:19:cv-21971-RNS Document 1-2° Entered on FLSD Docket 05/15/2019 Page 24 of 25

(5) For an award of presumed and general damages to compensate Plaintiff

for any damages it has suffered that are difficult or impossible to quantify;

(6) For an award of at least nominal damages as a matter of law based upon

the County’s enforcement of unconstitutional sign restrictions;

(7) For reimbursement of legal expenses, including reasonable attorneys’ fees;

(8) For a trial by jury on any issue not be resolved as a matter of law; and

(9) For such other and further relief as the Court may deer just and equitable,

Dated this 25th day of March, 2019.

E. ADAM WEBB*

GA Bar: 743910

WEBB, KLASE & LEMOND, LLC
1900 The Exchange, S.E., Ste. 480
Atlanta, GA 30339

(770) 444-0773
Adam@WebbLLC.com

*Pro Hae Vice Application
to be submitted promptly

22

Respectfully Submitted,

By: Bruce S. Rogow
BRUCE S. ROGOW

FL Bar: 067999

TARA A. CAMPION

FL Bar: 90944

BRUCE S. ROGOW, P.A.
100 N.E. 3rd Ave., Ste. 1000
Fort Lauderdale, FL 33301
Telephone: (954) 767-8909
brogow@rogowlaw.com
tcampion@rogowlaw.com
Case 1:19+cv-21971-RNS Document 1-2) Entered on FLSD Docket 05/15/2019 Page 25 of 25

CERTIFICATE OF SERVICE
I HEREBY certify the foregoing Complaint was filed electronically via e-Portal on this
25th day of March, 2019 and served, via registered U.S. mail, on the following individuals,

pursuant to Fla. R, Civ. P. 1.071{a) and (b):

State Attorney for Miami-Dade County County Attorney for Miami-Dade County
KATHERINE FERNANDEZ RUNDLE ABIGAIL PRICE-WILLIAMS

1350 N.W. 12th Avenue 111 SW Ist Street, Suite 2810

Miami, FL 33136-2111 Miami, FL 33128

Ph: 305-547-0100 Ph: 305-375-5151

23
